DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 17, 2022.
Applicant’s election without traverse of Group I, Claims 1-6 in the reply filed on January 17, 2022 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “the drives of the air compressor” in line 2. However, it is suggested to amend to -the air compressor drive”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the outlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the Examiner cannot determine if the outlet is part of the mixing chamber or the fire extinguishing system. Clarification is required.
Claim 1 recites the limitation "the foam supply device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "water supply system" in line 3.  However, the Examiner cannot determine whether the limitation is part of the mixing chamber or the mobile fire extinguishing system.
Claim 1 recites the transitional phrase “characterized in that it additionally includes” in line 8.  However, it is suggested to amend to -wherein the air compressor comprising-.
Claim 1 recites the limitation "the water feed line" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the feed water pump" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "mixing chamber" in line 7.  However, the Examiner cannot determine whether the limitation is the same limitation as the one recited in line 3.
Claim 1 recites the limitations "a water meter, butterfly valve with electric actuator and return valve and electronic control unit throttle valve” in lines 8-9. However, the Examiner cannot determine whether the limitations are defined as part of the air supply system or not. Clarification is required.
Claim 1 recites the limitation "the input of" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the output of" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the input of" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "an air compressor" in line 12 and “a drive motor” in line 13.  However, the Examiner cannot determine whether the limitations are the same limitation as the one recited in line 3 and line 6.
Claims 2-6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.
Claims 2-6, each recites the transitional phrase “characterized in that” in line 1.  However, it is suggested to amend to -wherein-.
Claim 2 recites the limitation "the fire pump" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner cannot determine whether the fire pump is the water or the foam pump or a different pump in the invention.
The claims contain numerous structural elements that are devoid of indefinite articles. Correction is required.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors and with indefiniteness. Limited time for prosecution prohibits an editorial review of the claims. Applicant is required to review and amend ALL of the claims in their entirety to ensure full compliance with 35 U.S.C. 112(b). 







Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the closest prior art Ewers et al. (US 2013/0048318 A1) and Belford et al. (US 2009/0288845 A1) discloses most of the structural elements. Ewers as the most pertinent reference discloses mobile fire extinguishing system with foam generation by compression method (Fig. 2), comprising a mixing chamber (212) connected at the outlet to the foam supply device to the fire (Fig. 2), and connected by pipelines to the inlet of the mixing chamber water supply system (212), including a water supply pump (202) and a water supply pump drive (F of controller 218), a foaming concentrate supply system (206), including a foam pump (disclosed by the flow arrow between 206 and 208, Fig. 2) and a foam pump drive (G of controller 218), as well as an air supply system (210), including an air compressor (210) and an air compressor drive (H of controller 218), characterized in that it additionally includes a drive motor (motor of 210), equipped with installed on the water feed line (228) between the feed water pump (202) and a mixing chamber (208) with a water meter (222).
However, Ewers fails to disclose a butterfly valve with electric actuator and return valve and electronic control unit throttle valve, the input of the control unit throttle valve is electrically connected with the output of water flow meter, the output of the control unit throttle valve electrically connected to the input of the actuator of the throttle valve, and drives the air compressor and foam pump made in the form of adjustable hydraulic transmission actuator of an air compressor and adjustable hydraulic transmission actuator, foam pump, kinetically connected to a drive motor. 
The Examiner notes that while no art rejections have been provided on claims 1-6, the numerous 112 issues as stated above prevent the Examiner from understanding the metes and bounds of the claims that determination would be impossible until the issues are addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752